 
 
I 
111th CONGRESS
2d Session
H. R. 4784 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2010 
Mr. Wu introduced the following bill; which was referred to the Committee on Science and Technology
 
A BILL 
To establish the Internet Freedom Foundation, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Internet Freedom Act of 2010. 
2.FindingsThe Congress makes the following findings: 
(1)Freedom of conscience, freedom of speech, freedom of the press, and freedom of association are fundamental human rights. 
(2)Article 19 of the Universal Declaration of Human Rights declares Everyone has the right to freedom of opinion and expression; this right includes freedom to hold opinions without interference and to seek, receive and impart information and ideas through any media and regardless of frontiers.. 
(3)The Internet is a transformative force and stands to become the most powerful engine for citizen empowerment, transparency, and the free exchange of ideas ever invented. 
(4)Any government, or government sanctioned, supported, authorized, or endorsed entity, either explicitly or implicitly, that blocks, restricts, controls, or monitors any person’s use of the Internet effectively transforms the Internet into a tool of censorship and surveillance, in contravention of the Universal Declaration of Human Rights and the International Covenant on Civil and Political Rights. 
3.Internet Freedom Foundation 
(a)Establishment of the internet freedom foundationThe National Science Foundation shall establish the Internet Freedom Foundation. The Internet Freedom Foundation shall— 
(1)award competitive, merit-reviewed grants, cooperative agreements, or contracts to private industry, universities, and other research and development organizations to develop deployable technologies to defeat Internet suppression and censorship; and 
(2)award incentive prizes to private industry, universities, and other research and development organizations that successfully develop deployable technologies to defeat Internet suppression and censorship. 
(b)Limitation on authorityNothing in this Act shall be interpreted to authorize any action by the United States to interfere with foreign national censorship in furtherance of law enforcement aims that are consistent with the International Covenant on Civil and Political Rights. 
4.DefinitionThe term Internet suppression means censoring, blocking, monitoring, or restricting access to the Internet, or to content made available via the Internet, by using technologies such as firewalls, filters, and black boxes.  
5.Sense of CongressIt is the sense of the Congress that the United States should— 
(1)publicly, prominently, and consistently denounce governments and private entities that restrict, censor, ban, and block access to information on the Internet; and 
(2)support the deployment, at the earliest practicable date, of technologies aimed at defeating state-directed and state-sponsored Internet suppression and the persecution by governments and private entities of those individuals who use the Internet. 
6.Authorization of appropriationsThere are authorized to be appropriated to the Internet Freedom Foundation such sums as may be necessary to carry out this Act.  
 
